DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-8 and 10 are pending in the application. Claims 1, 7, 8 and 10 are amended. Claim 9 is cancelled. 
	Response to Arguments / Amendments
Interview Summary
The examiner reminds the applicant to refer to the interview report set by the examiner on 01/05/2022. 
Rejections under 35 U.S.C. §102 & § 103:
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer (US 20190156086, hereinafter Plummer) in view of Osman et al. (US 20120321130, hereinafter Osman).  
Regarding Claim 1, Plummer discloses an information processing system (FIG.1) comprising: 
a client device provided in a moving body ([0117], FIG.1, mobile computing devices 1030 with handheld or mounted on a vehicle 1020); and 
a server device ([0117], FIG.1, a network of computing devices connected by a node 1100), wherein the client device includes: 
a photographing controller configured to control a photographing unit provided in the moving body to continuously perform photographing ([0117], FIG.1, the mobile computing devices 1030 is controlled (programmed)  with a number of software programs for interpreting electronic data received from digital cameras included in vehicles 1020 ); and 
a first transmitter configured to transmit information on a marker photographed in a photographed image to the server device  ([0018],  capturing optical image data nearby optical markers and transmit the images and other data to the network node; [0117], FIG. 1, the mobile device transmits electronic data received from image sensors to the server when a size of the marker photographed in the photographed image photographed by the photographing unit is determined to have varied to cross a predetermined threshold value  ([0125],  analyzes the image data captured by an image sensor for the presence of optical markers and identifies optical markers present in the image data in sufficient resolution; [0134], capture and analyze images of optical markers and object markers at intervals to provide an updated position for the mobile computing device or vehicle  and an object or container it is carrying  within the warehouse 1001/2001), and
the server device includes a first storage controller configured to control a storage unit to store the information on the marker transmitted by the first transmitter ([0117], FIG.1, a general purpose computer or server [node 1100] in electronic communication with various elements of the tracking system 1000).

    PNG
    media_image1.png
    399
    481
    media_image1.png
    Greyscale

Plummer does not explicitly disclose sending data to network nodes only when a size of the marker photographed to have varied to cross a predetermined threshold value.
Osman teaches from the same field of endeavor sending data to network nodes only when a size of the marker photographed to have varied to cross a predetermined threshold value ([0072], FIGS. 4-6, the communication unit 606 receives a diagnostic result from the tracking device (420) and can execute program code to identify whether the marker (102) exceeds a predetermined threshold for visibility and adjusts parameters of the marker (102) such as size, color, brightness, contrast, pattern and other features of the marker (102) before transmitting the parameters of markers to the display (100)) that does not require constantly sending data to network node).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of sending data to network nodes only when it is required  as taught by Osman ([0072]) into the information processing system of Plummer in order to provide systems capable maintaining or improving the ease of locating the marker when the background colors, or audio changes (Osman, [0043]).

Regarding Claim 2, Plummer in view of Osman discloses the information processing system according to claim 1, wherein 
the client device further includes  a creating unit configured to create article storage information that represents a combination of an article and a storage location where an article is stored as information on a marker based on a marker of an article photographed in the photographed image and a marker of a storage location when a size of a marker photographed in the photographed image is determined to have varied to ([0115], FIGS. 1A &1B, a tracking system 1000 is provided for tracking and handling containers, boxes, palettes, packages, or other objects within a pre-defined space such as any number of enclosures or areas outfitted with machine-readable static optical markers), the first transmitter transmits the article storage information created by the creating unit to the server device when a size of a marker photographed in the photographed image is determined to have varied to cross the threshold value ([0093], determine a location of the image acquisition device based on the position of the image acquisition device relative to a position of a single static marker in the image and wireless data communication network for transmitting data between the image acquisition devices), and 
the first storage controller controls the storage unit to store the article storage information transmitted by the first transmitter ([0117], FIG.1, a general purpose computer or server [node 1100] in electronic communication with various elements of the tracking system 1000).

Regarding Claim 4, Plummer in view of Osman discloses the information processing system according to claim 1, the client device further includes a determination unit configured to determine that a size of a marker photographed in the photographed image has varied to cross the threshold value when the size of the marker photographed in the photographed image photographed by the photographing unit has varied from less than the threshold value to the threshold value or more, or the size of the marker photographed in the photographed image has varied from the threshold value or more to (Plummer: [0048], estimate of the distance of the optical marker from the image sensor determined by the image recognition and processing software by comparing the size of the image of the optical marker and the known size of the optical markers of the tracking system. The size ratio between the image of the optical marker and the known size of the optical markers can be used in the process of calculating the real world position of the image sensor), and the first transmitter transmits information on the marker photographed in the photographed image to the server device when the size of the marker photographed in the photographed image is determined by the determination unit to have varied to cross the threshold value (Osman:[0072], FIGS. 4-6, the communication unit 606 receives a diagnostic result from the tracking device (420) and can execute program code to identify whether the marker (102) exceeds a predetermined threshold for visibility and adjusts parameters of the marker (102) such as size, color, brightness, contrast, pattern and other features of the marker (102) before transmitting the parameters of markers to the display (100)) that does not require constantly sending data to network node).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of sending data to network nodes only when it is required  as taught by Osman ([0072]) into the information processing system of Plummer in order to provide systems capable maintaining or improving the ease of locating the marker when the background colors, or audio changes (Osman, [0043]).

Regarding Claim 6, Plummer in view of Osman discloses the information processing system according to claim 1, wherein the moving body is a forklift ([0012], a vehicle for transporting objects or containers into or out of said predefined space, and the vehicle (e.g., a forklift); [0117], FIG.1, mobile computing devices 1030 mounted on a vehicle 1020 – forklift).
Regarding Claim 7, a client device 7 of using the corresponding system claimed in claims 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 8, a method claim 8 of using the corresponding system claimed in claims 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 10, a computer readable claim 10 of using the corresponding system claimed in claims 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer (US 20190156086, hereinafter Plummer) Osman et al. (US 20120321130, hereinafter Osman) and  Taira et al. (US 20170255899, hereinafter Taira).  
Regarding Claim 3, Plummer in view of Osman discloses the information processing system according to claim 1, but does not explicitly disclose wherein the  
Taira teaches from the same field of endeavor wherein the client device further includes a second transmitter configured to transmit the photographed image to the server device when a size of a marker photographed in the photographed image is determined to have varied to cross the threshold value ([0022], the decode section transmits the code obtained by decoding data of the two-dimensional data code C to the article management server 40; [0036], FIG. 3, image processing device 30 includes a main storage device 302, an auxiliary storage device 303, a communication unit 304, [0037], image processing device 30 configures a computer by the processor 301, the main storage device 302, and the auxiliary storage device 303, and the system transmission line 308 that connects these units),  and  the server device further includes a second storage controller configured to control the storage unit to store the photographed image transmitted by the second transmitter ([0046], article management server 40 includes a main storage device 402, an auxiliary storage device 403 , a communication unit 404 directly or indirectly connected to each other via a system transmission line 405; [0047]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the pluralities of .


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/           Examiner, Art Unit 2487